Exhibit 10.15

TRIPADVISOR, INC. RESTRICTED STOCK UNIT AGREEMENT

People’s Republic of China

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated as of the award
date designated on the Grant Details referenced below (the “Award Date”),
between TripAdvisor, Inc., a U.S. Delaware corporation (the “Company”), and the
employee or consultant of the Company or one of its Subsidiaries or Affiliates
designated on the Grant Details (the “Eligible Individual”), describes the terms
of an award of restricted stock units (“Restricted Stock Units”) to the Eligible
Individual by the Company.

All capitalized terms used herein, to the extent not defined, shall have the
meanings set forth in the Company’s 2011 Stock and Annual Incentive Plan (as
amended from time to time, the “Plan”).

 

1. Award and Vesting of Restricted Stock Units

(a) Subject to the terms and conditions of this Agreement and the Plan and the
Grant Details, the Company hereby grants Restricted Stock Units to the Eligible
Individual. Reference is made to the “Grant Details” that can be found on the
equity plan website of the current professional selected by the Company to
administer the Plan (the “Plan Administrator”), currently located at
www.netbenefits.fidelity.com (or any successor equity administration system
selected by the Company to manage the Plan from time to time). Your Grant
Details, which sets forth the number of Restricted Stock Units granted to you by
the Company, the Award Date and the vesting schedule of the Restricted Stock
Units (among other information), is hereby incorporated by reference into, and
shall be read as part and parcel of, this Agreement.

(b) Subject to the terms and conditions of this Agreement and the provisions of
the Plan, the Restricted Stock Units shall vest and no longer be subject to any
restriction (such period during which restrictions apply is the “Restriction
Period”) on the dates detailed in the Grant Details.

(c) Notwithstanding any terms or conditions of the Plan to the contrary, in the
event of Termination of Employment of the Eligible Individual (whether or not in
breach of local labor laws), the Eligible Individual’s right to receive the
Restricted Stock Unit award and any vesting in the Restricted Stock Units under
the Plan, if any, will terminate effective as of the date of the Termination of
Employment of the Eligible Individual and will not be extended by any notice
period mandated under local law (e.g., active employment would not include a
period of “garden leave” or similar period pursuant to local law); furthermore,
in the event of Termination of Employment (whether or not in breach of local
labor laws), the Eligible Individual’s right to vest in Restricted Stock Units
after Termination of Employment, if any, will be measured by the date of the
Termination of Employment and will not be extended by any notice period mandated
under local law. The Committee shall have the exclusive discretion to determine
the date of the Termination of Employment of the Eligible Individual for
purposes of this Agreement.



--------------------------------------------------------------------------------

(d) Notwithstanding the provisions of Sections 1(b) and 1(c) above, in the event
the Eligible Individual incurs a Termination of Employment by the Company or any
Subsidiary or Affiliate for Cause, or the Eligible Individual voluntarily incurs
a Termination of Employment within two years after any event or circumstance
that would have been grounds for a Termination of Employment for Cause, the
Eligible Individual’s Restricted Stock Units (whether or not vested) shall be
forfeited and canceled in their entirety upon such Termination of Employment. In
such event, the Company may cause the Eligible Individual, immediately upon
notice from the Company, either to return the shares issued upon settlement of
Restricted Stock Units that vested during the two-year period after the events
or circumstances giving rise to or constituting grounds for such Termination of
Employment for Cause or to pay to the Company an amount equal to the aggregate
amount, if any, that the Eligible Individual had previously realized in respect
of any and all shares issued upon settlement of Restricted Stock Units that
vested during the two-year period after the events or circumstances giving rise
to or constituting grounds for such Termination of Employment for Cause (i.e.,
the value of the Restricted Stock Units upon vesting), in each case including
any dividend equivalents or other distributions received in respect of any such
Restricted Stock Units.

(e) For purposes of this Agreement, employment with the Company shall include
employment with the Company’s Subsidiaries, Affiliates and successors. Nothing
in this Agreement or the Plan shall confer upon the Eligible Individual any
right to continue in the employ of the Company or any of its Subsidiaries or
Affiliates or interfere in any way with the right of the Company or any such
Subsidiaries or Affiliates to terminate the Eligible Individual’s employment
pursuant to relevant employment contract between the Company or any Subsidiaries
or Affiliates located in China and the Eligible Individual. For the avoidance of
doubt, the employment relationship between the Eligible Individual and the
Company, or any Subsidiaries or Affiliates located in China shall be governed by
relevant employment contracts between them. The Committee shall have the
exclusive discretion to determine whether there has been any interruption or
Termination of Employment.

 

2. Settlement of Units

As soon as practicable after any Restricted Stock Units have vested and are no
longer subject to the Restriction Period (or at such later date specified by the
Committee or in accordance with the election of the Eligible Individual, if the
Committee so permits), such Restricted Stock Units shall be settled. Subject to
Section 8 (pertaining to the withholding of taxes), for each Restricted Stock
Unit settled pursuant to this Section 2, the Company shall issue one Share for
each vested Restricted Stock Unit and cause to be delivered to the Eligible
Individual one or more unlegended, freely-transferable stock certificates in
respect of such Shares issued upon settlement of the vested Restricted Stock
Units. Notwithstanding the foregoing, the Company shall be entitled to hold the
Shares issuable upon settlement of Restricted Stock Units that have vested until
the Company or the Plan Administrator shall have received from the Eligible
Individual a duly executed Form W-9 or Form W-8, as applicable, as well as such
other documents as may be legally required.

 

2



--------------------------------------------------------------------------------

3. Non-Transferability of the Restricted Stock Units

During the Restriction Period and until such time as the Restricted Stock Units
are ultimately settled as provided in Section 2 above, the Restricted Stock
Units shall not be transferable by the Eligible Individual by means of sale,
assignment, exchange, encumbrance, pledge, hedge or otherwise.

 

4. Rights as a Stockholder

Except as otherwise specifically provided in this Agreement, during the
Restriction Period, the Eligible Individual shall not be entitled to any rights
of a stockholder with respect to the Restricted Stock Units. Regardless of
whether the Company declares and pays dividends on the Common Stock during the
Restriction Period, the Eligible Individual will not be credited with any
additional amounts or additional Restricted Stock Units, including additional
Restricted Stock Unit equal to the dividend that would have been paid with
respect to such Restricted Stock Unit if it had been an actual share of Common
Stock. Notwithstanding the foregoing, dividends and distributions other than
regular cash dividends, if any, may result in an adjustment pursuant to
Section 5, rather than under this Section 4.

 

5. Adjustment in the Event of Change in Stock; Change in Control

(a) In the event of (i) a stock dividend, stock split, reverse stock split,
share combination, or recapitalization or similar event affecting the capital
structure of the Company (each, a “Share Change”), or (ii) a merger,
consolidation, acquisition of property or shares, separation, spinoff,
reorganization, stock rights offering, liquidation, Disaffiliation, payment of
cash dividends other than an ordinary dividend or similar event affecting the
Company or any of its Subsidiaries (each, a “Corporate Transaction”), the
Committee or the Board may in its discretion make such substitutions or
adjustments as it deems appropriate and equitable to the number of Restricted
Stock Units and the number and kind of shares of Common Stock underlying the
Restricted Stock Units.

(b) In the case of Corporate Transactions, such adjustments may include, without
limitation (i) the cancellation of the Restricted Stock Units in exchange for
payments of cash, property or a combination thereof having an aggregate value
equal to the value of such Restricted Stock Units, as determined by the
Committee or the Board in its sole discretion, (ii) the substitution of other
property (including, without limitation, cash or other securities of the Company
and securities of entities other than the Company) for the shares of Common
Stock underlying the Restricted Stock Units and (iii) in connection with any
Disaffiliation, arranging for the assumption of the Restricted Stock Units, or
the replacement of the Restricted Stock Units with new awards based on other
property or other securities (including, without limitation, other securities of
the Company and securities of entities other than the Company), by the affected
Subsidiary, Affiliate, or by the entity that controls such Subsidiary or
Affiliate, following such Disaffiliation (as well as any corresponding
adjustments to any Restricted Stock Units that remain based upon securities of
the Company).

(c) The determination of the Committee regarding any such adjustment will be
final and conclusive and need not be the same for all Participants.

(d) Unless otherwise determined by the Committee, in the event of a Change in
Control, the provisions of Section 10 of the Plan shall apply.

 

3



--------------------------------------------------------------------------------

6. Payment of Transfer Taxes, Fees and Other Expenses

The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of shares received by an Eligible
Individual in connection with the Restricted Stock Units, together with any and
all other fees and expenses necessarily incurred by the Company in connection
therewith.

 

7. Other Restrictions

(a) The Restricted Stock Units shall be subject to the requirement that, if at
any time the Committee shall determine that (i) the listing, registration or
qualification of the shares of Common Stock subject or related thereto upon any
securities exchange or under any state or federal law, or (ii) the consent or
approval of any government regulatory body is required (including, without
limitation, the registration of the Plan with the PRC State Administration of
Foreign Exchange (SAFE) or its local offices), then in any such event, the award
of Restricted Stock Units shall not be effective unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.

(b) The Eligible Individual acknowledges that the Eligible Individual is subject
to the Company’s policies regarding compliance with securities laws, including
but not limited to its Securities Trading Policy (as in effect from time to time
and any successor policies), and, pursuant to these policies, if the Eligible
Individual is on the Company’s insider list, the Eligible Individual shall be
required to obtain pre-clearance from the Company’s General Counsel prior to
purchasing or selling any of the Company’s securities, including any shares
issued upon vesting of the Restricted Stock Units, and may be prohibited from
selling such shares other than during an open trading window. The Eligible
Individual further acknowledges that, in its discretion, the Company may
prohibit the Eligible Individual from selling such shares even during an open
trading window if the Company has concerns over the potential for insider
trading.

(c) The Eligible Individual agrees that he or she shall keep the shares of
Common Stock released upon vesting of Restricted Stock Units in special accounts
at the brokerage firm(s) designated by the Company and shall not transfer such
shares to any other brokerage firm(s). The Eligible Individual shall have the
right to hold or sell shares released to their accounts upon vesting at any time
but agrees that all cash proceeds from such sale (as well as any dividend after
deduction of relevant individual income tax pursuant to law) shall be
distributed to the Eligible Individual through an authorized bank account
established in China upon the approval of the SAFE (the “Authorized China Bank
Account”).

(d) Upon the Eligible Individual’s Termination of Employment, any remaining
equity will be sold by the brokerage firm(s) as designated by the Company as
soon as practicable, in no event later than ninety (90) days after the date of
such Termination of Employment, and cash proceeds (after deduction of relevant
individual income tax pursuant to law) shall be distributed to the Eligible
Individual through the Authorized China Bank Account.

 

4



--------------------------------------------------------------------------------

8. Responsibility for Taxes and Withholding

(a) Regardless of any action the Company or the Eligible Individual’s employer
(“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), the Eligible Individual acknowledges that the ultimate liability for
all Tax-Related Items legally due by him or her is and remains the Eligible
Individual’s responsibility and that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Unit award, including the
grant and vesting of the Restricted Stock Units; and (2) do not commit to
structure the terms of the award or any aspect of the Restricted Stock Units to
reduce or eliminate the Eligible Individual’s liability for Tax-Related Items.

(b) In the event that the Company, Subsidiary or Affiliate is required to
withhold any Tax-Related Items as a result of the award or vesting of the
Restricted Stock Units, the Eligible Individual shall pay or make adequate
arrangements satisfactory to the Company, Subsidiary or Affiliate to satisfy all
withholding and payment on account of obligations of the Company, Subsidiary
and/or Affiliate. The obligations of the Company under this Agreement shall be
conditioned on compliance by the Eligible Individual with this Section 8. In
this regard, the Eligible Individual authorizes the Company and/or the Employer
to withhold all applicable Tax-Related Items legally payable by the Eligible
Individual from his or her wages or other cash compensation paid to the Eligible
Individual by the Company and/or the Employer. Alternatively, or in addition, if
permissible under local law, the Company may withhold in shares of Common Stock,
provided that the Company only withholds the amount of shares of Common Stock
necessary to satisfy the minimum withholding amount. Finally, the Eligible
Individual will pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold as a result
of the Eligible Individual’s participation in the Plan or the Eligible
Individual’s award that cannot be satisfied by the means previously described.
The Company may refuse to deliver the stock underlying the Restricted Stock Unit
award under the Plan if the Eligible Individual fails to comply with his or her
obligations in connection with the Tax-Related Items as described in this
Section.

(c) In particular, the Eligible Individual understands and acknowledges that all
income to which the Eligible Individual is entitled under this Agreement is
pre-tax and the Company or its Subsidiaries or Affiliates has the right to
withhold and pay on behalf of the Eligible Individual any individual income tax
in connection with such income in accordance with applicable law. In the event
the Company or its Subsidiaries or Affiliates is not required under applicable
law to serve as the withholding agent to withhold and pay on behalf of the
Eligible Individual such individual income tax, the Eligible Individual shall
have sole responsibility to make such payment, in which case the Eligible
Individual shall provide, as requested by the Company or its Subsidiaries or
Affiliates from time to time, relevant tax receipts to certify full and prompt
payment. The Eligible Individual agrees to indemnify the Company and/or its
Subsidiaries or Affiliates for any liability which may arise as a result of his
or her failure to pay any and all taxes associated with any income derived
pursuant to awards made under this Agreement.

 

5



--------------------------------------------------------------------------------

9. Nature of Award

In accepting the Restricted Stock Unit award, the Eligible Individual
acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;

(b) the award of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future awards of restricted
stock units, or benefits in lieu of restricted stock units, even if restricted
stock units have been awarded repeatedly in the past;

(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

(d) the Eligible Individual’s participation in the Plan will not create a right
to further employment with the Employer and shall not interfere with the ability
of the Employer to terminate the Eligible Individual’s employment relationship
at any time with or without cause;

(e) the Eligible Individual is voluntarily participating in the Plan;

(f) the Restricted Stock Unit award is an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company, Subsidiary, Affiliate, or the Employer, and such award is outside the
scope of the Eligible Individual’s employment contract, if any;

(g) the Restricted Stock Unit award is not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company, Subsidiary, Affiliate or
the Employer;

(h) in the event that the Eligible Individual is not an employee of the Company,
Subsidiary or Affiliate , the Restricted Stock Unit award will not be
interpreted to form an employment contract or relationship with the Company,
Subsidiary or Affiliate; and

(i) in consideration of the award of the Restricted Stock Units, no claim or
entitlement to compensation or damages shall arise from termination of the
Restricted Stock Unit award or diminution in value of the Restricted Stock Unit
award resulting from Termination of the Eligible Individual’s Employment by the
Company, Subsidiary, Affiliate, or Employer (for any reason whatsoever and
whether or not in breach of local labor laws) and the Eligible Individual
irrevocably releases the Company, Subsidiary or Affiliate and the Employer from
any such claim that may arise; if, notwithstanding the foregoing, any such claim
is found by a court of competent jurisdiction to have arisen, then, by signing
this Agreement, the Eligible Individual will be deemed irrevocably to have
waived his or her entitlement to pursue such claim.

 

6



--------------------------------------------------------------------------------

10. No Advice Regarding Grant.

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Eligible Individual’s
participation in the Plan, or his or her acquisition or sale of the underlying
Shares. The Eligible Individual is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding the Eligible Individual’s
participation in the Plan, receipt of the Award and/or disposition of the Award
before taking any action related to the Plan or the Award.

 

11. Notices

All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

If to the Eligible Individual: at the last known address on record at the
Company.

If to the Company:

TripAdvisor, Inc.

141 Needham Street

Newton, MA 02464

U.S.A.

Attention: General Counsel

Facsimile: (617) 670-6301

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 10. Notice and
communications shall be effective when actually received by the addressee.
Notwithstanding the foregoing, the Eligible Individual consents to electronic
delivery of documents required to be delivered by the Company under the
securities laws.

 

12. Effect of Agreement; Severability

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company. The
invalidity or enforceability of any provision of this Agreement shall not affect
the validity or enforceability of any other provision of this Agreement.

 

13. Laws Applicable to Construction; Consent to Jurisdiction

(a) The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement, the Restricted Stock Units are subject to the terms and
conditions of the Plan, which are hereby incorporated by reference.

 

7



--------------------------------------------------------------------------------

(b) Any and all disputes arising under or out of this Agreement, including
without limitation any issues involving the enforcement or interpretation of any
of the provisions of this Agreement, shall be resolved by the commencement of an
appropriate action in the state or federal courts located within the State of
Delaware, which shall be the exclusive jurisdiction for the resolution of any
such disputes. The Eligible Individual hereby agrees and consents to the
personal jurisdiction of said courts over the Eligible Individual for purposes
of the resolution of any and all such disputes.

 

14. Conflicts and Interpretation

(a) In the event of any conflict between this Agreement and the Plan, the Plan
shall control. In the event of any ambiguity in this Agreement, or any matters
as to which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.

(b) In the event of any (i) conflict between the Grant Details (or any other
information posted on the Plan Administrator website or successor website) and
this Agreement, the Plan and/or the books and records of the Company or
(ii) ambiguity in the Grant Details (or any other information posted on the Plan
Administrator website), this Agreement, the Plan and/or the books and records of
the Company, as applicable, shall control.

 

15. Amendment

The Company may modify, amend or waive the terms of the Restricted Stock Unit
award, prospectively or retroactively, but no such modification, amendment or
waiver shall impair the rights of the Eligible Individual without his or her
consent, except as required by applicable law, NASDAQ or stock exchange rules,
tax rules or accounting rules. The waiver by either party of compliance with any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by such party of
a provision of this Agreement.

 

16. Data Privacy

(a) The Eligible Individual understands that the Company, Subsidiary, Affiliate
and the Employer may hold certain personal information about him or her,
including, but not limited to, the Eligible Individual’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all options or any other entitlement to shares
of stock awarded, canceled, exercised, vested, unvested or outstanding in the
Eligible Employee’s favor, for the purpose of implementing, administering and
managing the Plan (“Data”).

 

8



--------------------------------------------------------------------------------

(b) The Eligible Individual hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Data as
described in this document by and among, as applicable, the Employer, the
Company and its Subsidiaries or Affiliates for the exclusive purpose of
implementing, administering and managing the Eligible Individual’s participation
in the Plan.

(c) The Eligible Individual understands that Data will be transferred to the
Plan Administrator, or such other stock plan service provider as may be selected
by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Eligible
Individual understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than the Eligible
Individual’s country. The Eligible Individual understands that he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Eligible Individual’s local human resources
representative. The Eligible Individual authorizes the Company, its Subsidiary,
Affiliate, the Plan Administrator and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Eligible Individual’s participation in the Plan. The Eligible
Individual understands that Data will be held only as long as is necessary to
implement, administer and manage his or her participation in the Plan. The
Eligible Individual understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Eligible Individual’s local
human resources representative. The Eligible Individual understands, however,
that refusing or withdrawing his or her consent may affect the Eligible
Individual’s ability to participate in the Plan. For more information on the
consequences of the Eligible Individual’s refusal to consent or withdrawal of
consent, the Eligible Individual understands that he or she may contact his or
her local human resources representative.

 

17. Choice of Language

Grantee has received this Agreement and any other related communications and
consents to having received these documents solely in English. If, however, the
Grantee receives this or any other document related to the Plan translated into
a language other than English and if the translated version is different than
the English version in any way, the English version will control.

 

18. Electronic Delivery

The Company may, in its sole discretion, decide to deliver any documents related
to the Restricted Stock Units awarded under and participation in the Plan or
future options that may be awarded under the Plan by electronic means or to
request the Eligible Individual’s consent to participate in the Plan by
electronic means. The Eligible Individual hereby consents to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Eligible Individual has hereunto set the Eligible Individual’s hand. Electronic
acceptance of this Agreement pursuant to the Company’s instructions to Eligible
Individual (including through an online acceptance process managed by the Agent)
is acceptable.

 

TRIPADVISOR, INC. /s/ Seth Kalvert Seth Kalvert Senior Vice President, General
Counsel and Secretary

 

10